Order entered September 29, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00931-CR

                      DELFINO GUADIANA, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 291st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F18-34752-U

                                   ORDER

      Appellant’s brief was due on May 9, 2021. On counsel’s motions, we

granted five extensions of time, having considered the Texas Supreme Court’s

ongoing direction to liberally allow extensions of time due to the COVID-19

pandemic, and the brief was finally due on September 13, 2021. To date, no brief

has been filed and we have had no communication from appellate counsel.

      We ORDER the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make
appropriate findings and recommendations and determine whether appellant

desires to prosecute this appeal, whether appellant has abandoned the appeal, or

whether appointed counsel has abandoned the appeal. See TEX. R. APP. P. 38.8(b).

If the trial court cannot obtain appellant’s presence at the hearing, the trial court

shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d

708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent,

the trial court is ORDERED to take such measures as may be necessary to assure

effective representation, which may include appointment of new counsel.

      We ORDER the trial court to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within

TWENTY DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable

Stephanie Huff, Presiding Judge, 291st Judicial District Court; to Kristin R.

Brown; and to the Dallas County District Attorney’s Office, Appellate Division.

      This appeal is ABATED to allow the trial court to comply with the above

order. The appeal shall be reinstated twenty days from the date of this order or

when the findings are received, whichever is earlier.

                                             /s/    ERIN A. NOWELL
                                                    JUSTICE